UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT: May 12, 2015 DATE OF EARLIEST EVENT REPORTED: May 12, 2015 001-35922 (Commission file number) PEDEVCO CORP. (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS EmployerIdentification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (Address of principal executive offices) (855) 733 2685 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. On May 12, 2015, PEDEVCO Corp. (the “Company”) issued a press release announcing a proposed offering of its common stock. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibit No. Description 99.1* Press Release Announcing Proposed Offering of Common Stock (May 12, 2015) * Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEDEVCO CORP. May 12, 2015 By: /s/Michael L. Peterson Michael L. Peterson President andChief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1* Press Release Announcing Proposed Offering of Common Stock (May 12, 2015) * Furnished herewith.
